                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Kimmie Heaton,                                )          Civil Action No. 2: 19-cv-00540-RMG-
                                              )                          MGB
                                              )
                        Plaintiff,            )
                                              )
        v.                                    )                         ORDER
                                              )
Director Bryan Sterling, et al. ,             )
                                              )
     Defendants.                              )
~~~~~~~~~-)


        Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 40) recommending the Court grant Defendants Julie Johnson and Patricia Carney' s

separate motions to dismiss (Dkt. Nos. 20; 24.) For the reasons set forth below, the Court adopts

the R & R and the Defendants' motions to dismiss are granted.

I.      Background

        This action was filed by the Plaintiff, prose, pursuant to 42 U.S.C. § 1983 alleging she

suffered an unnecessary hysterectomy on or about mid-2004 at Palmetto Health Hospital in South

Carolina. (Dkt. No. 15.) Service was authorized on Defendants by order dated April 22, 2019.

(Dkt. No. 16.) On May 9, 2019, the summons for Defendant Julie Johnson was returned and

executed with her address listed in Dunwoody, Georgia. (Dkt. No. 18.) On May 16, 2019, the

summons for Patricia Carney was returned listing her address in Hanover, New Hampshire. (Dkt.

No 19.) On May 24, 2019 and June 7, 2019, Defendants Julie Johnson and Patricia Camey filed

separate motions to dismiss. (Dkt. Nos. 20; 24.) In their motions, these individuals state that they

were improperly identified as Defendants in this action. They also filed accompanying affidavits

stating such.


                                                     1
        Defendant Carney asserts that she is a Professor of Family Medicine and Health Systems

and Policy at the Oregon Health & Science University in Portland, Oregon. (Dkt. No. 24-1 at 2.)

In addition, she avers that the has never been licensed to practice medicine in the United States,

especially in South Carolina. (Id.) Defendant Johnson asserts that she is a medical doctor practicing

in Atlanta, Georgia and that she has never practiced any type of medicine in South Carolina. (Dkt.

No. 21-1 at 1.) Defendants additionally assert that Plaintiffs claims are barred by the statute of

limitations. (Dkt. Nos. 21 at 8; 24 at 8- 9.) Plaintiff filed responses to Defendants' motions to

dismiss arguing that the statute of limitations has not expired on her claims. (Dkt. Nos. 28; 35.)

Subsequently, Plaintiff wrote a letter to the United States Marshal, stating that she located the

correct identifying information for Patricia Carney and Julie Johnson on the website for the South

Carolina Board of Medical Examiners. (Dkt. No. 36.) Plaintiff requested that the U.S. Marshal

serve these individuals at the appropriate addresses as listed on the website. (Id.) Plaintiff also

requested for service to be completed as to John Doe because service was returned unexecuted on

June 25 , 2019. (Dkt. No. 34.) On July 9, 2019, the Magistrate Judge filed an R & Rand Order

(Dkt. No. 40) recommending the Court grant Defendants' motions to dismiss as to the wrongly

named Defendants with instructions to attempt service on the correct individuals. (Dkt. Nos. 20;

24.) Plaintiff has not filed objections to the R & R.

II.    Legal Standard

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de nova determination of those portions of the R & R to which Plaintiff

specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections,

                                                        2
"a district court need not conduct a de novo review, but instead must only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation." Diamond v.

Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation omitted).

Plaintiff did not file objections, and the R & R is reviewed for clear error.

III.   Discussion

       After a review of the record, this Court finds that the Magistrate Judge ably addressed the

issues raised and appropriately granted Defendants' motions to dismiss with instructions to attempt

service on Julie Johnson, Patricia Camey, and John Doe. The Magistrate Judge correctly identified

that the individuals orginally served, Julie Johnson of Georgia and Patricia Camey of New

Hampshire, were not intended named Defendants as conceded by Plaintiff. (Dkt. No. 36.) The

Magistrate Judge correctly ordered the Clerk of Court to issue a summons for Defendants Julie

Johnson, Patricia Camey, and John Doe to the following addresses:

       Julie Johnson
       Palmetto Health Richland
       2 Medical Park Rd. , Ste. 208
       Columbia, SC 29203-6839

       Patricia Camey
       University Specialty Clinic
       2 Medical Park Rd., #208
       Columbia, SC 29203-6839

       John Doe
       Director/Supervisor of OBG YN Services
       5 Richland Medical Park
       Columbia, SC 29203

       On July 9, 2019 service was authorized for the Defendants at the addresses listed above.

(Dkt. No. 41.) As such, this Court adopts the R & R of the Magistrate Judge to grant Defendants'

motions to dismiss.




                                                      3
IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 40) as the Order of the Court. The claims against Defendant Julie Johnson of Georgia and

Patricia Camey of New Hampshire are DISMISSED WITHOUT PREJUDICE with instruction

to keep Julie Johnson and Patricia Camey in this action so the correct individuals may be served.

       AND IT IS SO ORDERED.


                                                    Richard Mark Gergel
                                                    United States District Court Judge


July   :11          ,
                    2019
Charleston, South Carolina




                                                   4
